DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II, claims 8-30, in the reply filed on July 8, 2022 is acknowledged.

Drawings
The drawings are objected to because Figures 1 and 2 recite nucleotide and amino acid sequences that require sequence identifiers.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

In lieu of filing replacement drawings, Applicant may amend the specification’s brief description of the figures to include the sequence identifiers.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,286,294.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are directed to a method of using the same product as that claimed in the patent.  The instant claims are directed to a method of preventing RSV lower respiratory tract disease in a human subject, comprising administering a pharmaceutical formulation comprising an anti-RSV monoclonal antibody comprising SEQ ID NO: 3-8 (HC and LC CDRs 1-3, respectively) at a concentration of about 50 mg/ml or greater, an ionic excipient at a concentration of about 50 mM to about 150 mM, and one or more buffers at a concentration of about 10 mM to about 50 mM, and a pH of about 5.5 to about 7.5.  The patented claims directed to a pharmaceutical formulation (see patented claim 23), wherein the formulation comprises an anti-RSV monoclonal antibody comprising SEQ ID NO: 3-8 (HC and LC CDRs 1-3, respectively) at a concentration of about 50 mg/ml or greater, an ionic excipient at a concentration of about 50 mM to about 150 mM, and one or more buffers at a concentration of about 10 mM to about 50 mM, and a pH of about 5.5 to about 7.5.  SEQ ID NO: 3-8 of the instant claims and SEQ ID NO: 3-8 of the patented claims are identical.  Other claim limitations are shared between the two claim sets, including sequences of the heavy and light variable regions (SEQ ID NO: 9 and 10), and the heavy and light chains (SEQ ID NO: 1 and 2), arginine hydrochloride as an excipient, histidine hydrochloride as a buffer component, sucrose, and polysorbate 80, among other features.  There is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims, which is the situation in this instance.  The instant application is not a divisional of the patent application containing the patentably indistinct claims.

Claims 8-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 17/606,614 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are directed to a method of preventing RSV lower respiratory tract disease in a human subject, comprising administering a pharmaceutical formulation comprising an anti-RSV monoclonal antibody comprising SEQ ID NO: 3-8 (HC and LC CDRs 1-3, respectively) at a concentration of about 50 mg/ml or greater, an ionic excipient at a concentration of about 50 mM to about 150 mM, and one or more buffers at a concentration of about 10 mM to about 50 mM, and a pH of about 5.5 to about 7.5.  Copending claim 31 is directed to a method of preventing RSV lower respiratory tract infection in a subject by administering a pharmaceutical composition comprising an anti-RSV monoclonal antibody or antigen-binding fragment thereof, wherein the antibody comprises SEQ ID NO: 3-8 (identical to Applicant’s SEQ ID NO: 3-8, and nirsevimab comprises SEQ ID NO: 3-8) at a concentration of 100 mg/ml, an ionic excipient comprising 50 mM to 150 mM arginine or lysine, a buffer comprising 20 mM to 50 mM histidine, a sugar comprising 100 mM to 140 mM sucrose, and polysorbate 80 at 0.01% (w/v) to 0.05% (w/v).  Copending claim 31 is a species of the instantly claimed genus because claim 31 specifies dosing and age of the subject (under 2 years of age, recited as an “if” limitation), whereas the instant claims do not, except for instant claim 30 (under 2 years of age).  A species anticipates a genus.  Other claim limitations are shared between the two claim sets, including sequences of the heavy and light variable regions (SEQ ID NO: 9 and 10), and the heavy and light chains (SEQ ID NO: 1 and 2), arginine hydrochloride as an excipient, histidine hydrochloride as a buffer component, sucrose, and polysorbate 80, among other features.  Claims 39 and 40 of the copending application are directed to product claims comprising the anti-RSV monoclonal antibody at a concentration of 100 mg/ml, but do not recite the limitations of instant claim 8 concerning the other components in the formulation.  However, it would have been obvious, in view of the other limitations in the copending method claims, to have incorporated those limitations into the copending products claims, thus rendering obvious (by anticipation) the instantly claimed methods, since a pharmaceutical product renders obvious its method of use in a method of preventing disease.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 8-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 12-20 of copending Application No. 16/859,750 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are directed to a method of preventing RSV lower respiratory tract disease in a human subject, comprising administering a pharmaceutical formulation comprising an anti-RSV monoclonal antibody comprising SEQ ID NO: 3-8 (HC and LC CDRs 1-3, respectively) at a concentration of about 50 mg/ml or greater, an ionic excipient at a concentration of about 50 mM to about 150 mM, and one or more buffers at a concentration of about 10 mM to about 50 mM, and a pH of about 5.5 to about 7.5.  Copending claim 17 is directed to a pharmaceutical unit dose comprising nirsevimab (and anti-RSV antibody that comprises SEQ ID NO: 3-8), in a concentration of 100 mg/ml (copending claim 20).  Copending claim 18 comprises an ionic excipient comprising L-arginine hydrochloride at a concentration of 80 mM, a buffer comprising 30 mM L-histidine/L-histidine hydrochloride, 120 mM sucrose, polysorbate 80 in a range of 0.01% (w/v) to 0.05% (w/v), and a pH from 5.5 to 6.5.  Taken together, the pharmaceutical unit obviates the instantly claimed methods of preventing RSV lower respiratory tract disease, since a pharmaceutical product renders obvious its method of use in a method of preventing disease.  Other claim limitations are shared between the two claim sets, including methods of preventing RSV infection.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
SEQ ID NO: 8 is free of the prior art of record.  SEQ ID NO: 2 and 10 contain SEQ ID NO: 8, and are thus also free of the prior art of record.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STACY B CHEN/Primary Examiner, Art Unit 1648